Citation Nr: 0923226	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety disorder 
and obsessive compulsive disorder.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to February 
1976 and from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to an increased evaluation 
for major depressive disorder.  However, the Veteran 
submitted a statement in February 2008 indicating that a 
recent rating decision had satisfied his appeal.  The Board 
notes that a February 2008 rating decision had recently 
increased his evaluation for major depressive disorder to 70 
percent effective from February 26, 2007.  A letter was sent 
to the Veteran in March 2008 notifying him that his appeal 
was considered withdrawn and that no further action would be 
taken.  He has not disputed that he intended to withdraw that 
particular claim. See 38 C.F.R. § 20.204 (2008).  
Accordingly, the issue of entitlement to an increased 
evaluation for major depressive disorder no longer remains in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A September 2006 Board decision denied service connection 
for an anxiety disorder and obsessive compulsive disorder.

3.  The evidence received since the September 2006 Board 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for an anxiety disorder and obsessive compulsive disorder.

4.  The Veteran has not been shown to currently have an 
anxiety disorder or obsessive compulsive disorder that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  The Board's September 2006 decision, which denied 
entitlement to service connection for an anxiety disorder and 
obsessive compulsive disorder, is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  The evidence received subsequent to the Board's September 
2006 decision is new and material, and the claim for service 
connection for an anxiety disorder and obsessive compulsive 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

3.  An anxiety disorder and obsessive compulsive disorder 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection, the RO had a duty to notify the Veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the Veteran's claim for service 
connection for a an anxiety disorder and obsessive compulsive 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Accordingly, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the claim for service 
connection, the RO did provide the appellant with notice in 
April 2007, prior to the initial decision on the claim in May 
2007.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2007 letter indicated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the February 2008 statement of the case (SOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request all records held by Federal agencies, such as service 
medical records, military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the April 2007 letter 
stated that it was the Veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  The Board 
notes that the Veteran had reported having been hospitalized 
for approximately two days in 1988 at a private facility.  He 
did provide authorization for VA to obtain the records; 
however, the hospital replied that it had no records to 
provide.  

The Veteran was also afforded a VA examination in January 
2008 in connection with his claim.  VA has further assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them a statement of the case (SOC), 
which informed them of the laws and regulations relevant to 
the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects such as personality 
disorders are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted. VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board observes that the Veteran's claim for service 
connection for an anxiety disorder and obsessive compulsive 
disorder was previously considered and denied by the Board in 
a decision dated in September 2006.  The appellant was 
provided a copy of that decision, and the Board's decision in 
the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 
C.F.R. §§ 20.1100, 20.1105.

In April 2007, the Veteran essentially requested that his 
claim for service connection for an anxiety disorder and 
obsessive compulsive disorder be reopened.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as was the application to reopen the claims in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the September 2006 Board decision includes VA medical 
records, vocational rehabilitation records, VA examination 
reports, and a letter received from a VA nurse practitioner 
in July 2007 as well as the Veteran's own assertions.  The 
Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the September 2006 Board 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for an anxiety 
disorder and obsessive compulsive disorder.  The majority of 
this evidence is certainly new, in that it was not previously 
of record.  The Board also finds the July 2007 letter from a 
VA nurse practitioner to be material because it relates to an 
unestablished fact that is necessary to substantiate the 
claim.  In this regard, the Board notes that the letter 
indicated that the Veteran had a major depressive disorder, 
anxiety disorder not otherwise specified, and obsessive 
compulsive disorder.  The nurse practitioner also stated that 
the Veteran's anxiety can exacerbate his depression and vice 
versa.  As such, the July 2007 letter indicated that the 
Veteran could have an anxiety disorder that is related to his 
service-connected major depressive disorder.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for an anxiety disorder and obsessive compulsive 
disorder.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an anxiety 
disorder and obsessive compulsive disorder.  Initially, the 
Board notes that service connection has already been 
established for a major depressive disorder.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury if the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the presumption of soundness applies because 
the Veteran's December 1970 induction examination did not 
find him to have any psychiatric abnormalities.  There is 
some evidence indicating that the Veteran may have had a 
preexisting psychiatric disorder, including his own reported 
medical history of nervous trouble in December 1970 as well 
as private medical records from a physician showing that he 
had received psychological treatment prior to service.  
Nevertheless, the Board finds that there is insufficient 
evidence establishing that an anxiety disorder or obsessive 
compulsive disorder clearly and unmistakably existed prior to 
service.  In this regard, the December 1970 examiner observed 
the Veteran's history of emotional problems, but specifically 
noted that he had not had any psychiatric problems since that 
time and that there were no apparent psychological 
difficulties on examination.  Moreover, despite his prior 
psychological treatment, there was no indication that the 
Veteran had been diagnosed with an anxiety disorder or 
obsessive compulsive disorder prior to his military service 
as opposed to another psychological disorder.  Indeed, the 
February 1969 letter from the Veteran's private physician 
made no reference to either disorder.  As such, it cannot be 
said that there is clear and unmistakable evidence showing 
that the Veteran had a preexisting anxiety disorder or 
obsessive compulsive disorder.  Accordingly, the presumption 
of soundness is not rebutted.  Therefore, the Board's 
analysis must turn to the issue of whether a current disorder 
was incurred during the Veteran's active service.  See Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).

The Veteran's service treatment records do show that he 
sought treatment in October 1971 at which time it was noted 
that he had previously been prescribed Dilantin and had 
psychological difficulties.  The Veteran told the treating 
physician that he was having some difficulties in service, 
and a mental hygiene consultation was ordered.  In September 
1972, the Veteran complained of having anorexia with fatigue 
and nervousness.  The treating physician noted that the 
Veteran had a prior history of "nerve" problems associated 
with the barracks, and his impression was depression.  The 
Veteran was also seen in the mental hygiene clinic a few days 
later, and it was noted that he had chronic depression 
secondary to barracks life.  The Veteran stated that he felt 
depressed as result of having been referred to the clinic, 
but that his underlying depression had improved and that he 
no longer desired the consultation.  In July 1974, the 
Veteran was again referred to the mental hygiene clinic for 
anxiety.  At that time, he indicated that he had been 
chronically unhappy and had been "in his own little world" 
most of his life.  The examiner related that the Veteran 
demonstrated a poor memory span for his age of 25.  The 
Veteran also complained of a nervous condition in September 
1974, but it was noted that there was no specific problem.  
The Veteran was subsequently provided a February 1976 
separation examination which did not reveal any psychiatric 
abnormalities.  

In addition, the Veteran's service treatment records from his 
second period of service include a May 1979 entrance 
examination report indicating that he was found to have been 
psychiatrically "normal."  The Veteran also denied having a 
medical history of frequent trouble sleeping, depression, 
excessive worry, loss of memory, amnesia, and nervous trouble 
of any sort.  

The Veteran later sought treatment in August 1979 at which 
time he reported having recurring episodes of restlessness, 
dizziness, an increased heartbeat, and anxiety secondary to a 
stressful situation for two years.  The treating physician's 
impression was anxiety.  The Veteran was subsequently seen in 
the emergency room in March 1980 requesting help from the 
crisis team.  He reported having nervousness, thoughts of 
suicide, and an inability to cope as well as a past history 
of psychiatric problems.  He was admitted to the hospital for 
several days, and he was diagnosed with an inadequate 
personality manifested by ineffectual responses to work and 
social stress.  His impairment for further military duty was 
considered marked.

The Veteran was subsequently afforded a mental status 
examination in April 1980 at which time he reported having a 
medical history of depression or excessive worry as well as 
nervous trouble.  However, the examiner noted that his 
behavior was normal and that he was fully alert and oriented.  
His mood was level, and he had a clear thinking process with 
normal thought content.  The Veteran's memory was also 
considered good.  The examiner indicated that there was no 
significant mental illness.  

The Veteran subsequently received an honorable discharge from 
service in May 1980, and that narrative reason for separation 
was "unsuitable--personality disorders."  To the extent 
that the Veteran may have had a personality disorder in 
service, the Board notes that such disorders are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  

Moreover, despite his in-service psychiatric complaints and 
treatment, there was no indication that the Veteran was 
treated for or diagnosed with an actual anxiety disorder or 
obsessive compulsive disorder during his period of service as 
opposed to another psychiatric disorder, such as depression 
or a personality disorder.  In addition, the medical evidence 
does not show that he sought treatment for an anxiety 
disorder or obsessive compulsive disorder immediately 
following his separation from service or for many years 
thereafter.  Indeed, it appears that the Veteran first 
received post-service psychiatric treatment in 2001.  
Therefore, the Board finds that an anxiety disorder and 
obsessive compulsive disorder did not manifest during service 
or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
anxiety disorder and obsessive compulsive disorder, the Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an anxiety 
disorder and obsessive compulsive disorder manifested during 
service or within close proximity thereto, the more probative 
medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  The Board notes 
that the Veteran presents a complex picture of psychiatric 
disorders, which includes various diagnoses, such as a major 
depressive disorder, obsessive compulsive disorder, anxiety 
disorder not otherwise specified; and, personality disorders.  
However, there is conflicting medical evidence regarding 
whether he has a current anxiety disorder or obsessive 
compulsive disorder that his related to his military service.

The July 2002 VA examiner diagnosed the Veteran with a 
generalized anxiety disorder, dysthymic disorder, alcohol 
dependence, and an obsessive compulsive personality disorder.  
He commented that the Veteran's generalized anxiety disorder 
and associated dysthymic disorder were secondary to his 
primary diagnosis of an obsessive compulsive personality 
disorder.  It appeared to the examiner that the anxiety 
disorder and depression were not inherent to his military 
service, but had its roots during his developmental years.  
The examiner did not believe that the Veteran's military 
service had contributed, exaggerated, or exacerbated his 
generalized anxiety disorder, and he opined that it was not 
likely that that the anxiety and depressive disorders were 
directly linked to his military service.  The examiner 
further indicated that he did not find a link between the 
Veteran's current symptoms and his military service and 
opined that it was not likely that the anxiety and depressive 
disorders would have stemmed out of his military service.

The January 2005 VA examiner indicated that he had reviewed 
the claims file.  Following a review of the Veteran's medical 
history and a mental status examination, the examiner 
diagnosed the Veteran with a major depressive disorder and an 
obsessive/compulsive personality disorder with schizoid and 
avoidant traits.  Based on the Veteran's clinical 
presentation, past reports, and course of symptoms, the 
examiner commented that the obsessive/compulsive personality 
disorder was a lifelong, relatively unchangeable condition 
that more likely than not began in childhood and persisted to 
the present time.  It was noted that the personality disorder 
had been the major contributor to his psychiatric disability.  
The examiner opined that the obsessive/compulsive personality 
disorder was not the result of military service and was not 
caused or aggravated by military service.  He further stated 
that he could make a diagnosis of an anxiety disorder or 
obsessive compulsive disorder.  

The January 2005 VA examiner also submitted an addendum in 
February 2005 after he had considered additional service 
treatment records.  He indicated that the evidence did not 
give him a reason to change his prior diagnosis or opinion.  
In particular, he commented that the previously noted 
symptoms were consistent with a major depression in partial 
remission, which was the primary diagnosis.  He felt that the 
Veteran's anxiety did not meet the criteria for an 
independent diagnosis, but was instead associated with 
depression and an obsessive compulsive personality.  The 
examiner also indicated that he had factored an appropriate 
level of anxiety into the global assessment of function (GAF) 
score of 62 in evaluating the Veteran's depression.  He 
further indicated that the Veteran had an obsessive-
compulsive personality disorder and noted that his symptoms 
did not rise to the level of an obsessive compulsive 
disorder.  In particular, the examiner noted that the 
symptoms of the personality disorder were considered to be 
lifelong and not caused by stressors in adult life, and he 
commented that military service was not a known cause for 
obsessive compulsive disorder.  The examiner concluded by 
saying that he was not in disagreement with the Veteran's 
treating psychiatrist, but that his diagnosis for 
compensation purposes to support a disability determination 
required a different emphasis than those of a treating 
physician for clinical purposes.

In addition, the January 2008 VA examiner reviewed the 
Veteran's claims file and performed a mental status 
examination.  He indicated that he did not find an Axis I 
diagnosis of an obsessive compulsive disorder.  In this 
regard, the examiner observed that the Veteran did not relate 
any specific obsessions or compulsion that would be 
consistent with an obsessive compulsive disorder on Axis I.  
Instead, he noted that the records showed a longstanding 
pattern of personality dysfunction, which was previously 
documented as inadequate personality.  The examiner also 
noted that that there was a history of different providers 
indicating a host of different diagnoses over the past, 
including attention deficit disorder, an anxiety disorder not 
otherwise specific, and some form of Aspergers syndrome.  He 
stated that the Veteran had an anxious personality disorder, 
but he could not find any separate Axis I anxiety disorder 
diagnosis.  He further commented that the Veteran's service-
connected major depressive disorder had not aggravated his 
personality disorder.  

On the other hand, a VA psychiatrist submitted a letter in 
May 2002 in which he stated the Veteran was being seen by him 
on a regular basis for diagnoses of recurrent major 
depression; anxiety disorder not otherwise specified; and, 
obsessive compulsive disorder.  He noted that the Veteran's 
military records showed that he had been treated for problems 
with anxiety and opined that his current medical condition 
had been aggravated by his military service.

Similarly, July 2007 letter from a VA nurse practitioner 
indicated that the Veteran had major depressive disorder, 
anxiety disorder not otherwise specified, and obsessive 
compulsive disorder.  She also stated that the Veteran's 
anxiety can exacerbate his depression and vice versa.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
February 2005 and January 2008 VA examiners' opinions to be 
most probative.  Although the May 2002 VA psychiatrist 
indicated that he had reviewed the Veteran's military 
records, there is no indication that he or the July 2007 VA 
nurse practitioner reviewed the entire claims file.  Nor did 
they discuss or account for the years-long evidentiary gap 
between the Veteran's separation from service and his first 
complaints, treatment, and diagnosis of an anxiety disorder 
and obsessive compulsive disorder thereafter.  Indeed, the 
May 2002 and July 2007 VA psychiatrist and nurse practitioner 
did not provide any rationale.  Instead, they merely made 
simple statements indicating that the Veteran had anxiety 
that was aggravated by his military service and depression.  
There was no explanation or discussion of the other relevant 
facts in this case, and as such, their opinions rest on 
incomplete information. 

In contrast, the February 2005 and January 2008 VA examiners 
offered their opinions based on a review of all of the 
evidence, including the Veteran's complete service treatment 
records, post-service treatment records, and current mental 
status examinations, and they offered thorough rationales for 
the opinions reached that are clearly supported by the 
evidence of record.  Indeed, they specifically discussed the 
Veteran's past medical history and prior diagnoses and 
explained the reasons he did not meet the criteria for a 
separate diagnosis of an anxiety disorder and obsessive 
compulsive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008) (noting that it is what an examiner 
learns from the claims file for use in forming the expert 
opinion that matters and that, when the Board uses facts 
obtained from one opinion over another, it is incumbent upon 
the Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinions of the February 
2005 and January 2008 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
rationale supported by the record.  As such, the more 
probative medical evidence has not shown that the Veteran 
currently has an anxiety disorder and obsessive compulsive 
disorder that are related to his military service.  
Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for an anxiety disorder and obsessive compulsive 
disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an anxiety disorder and obsessive compulsive 
disorder is not warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an anxiety disorder and 
obsessive compulsive disorder is reopened, and to this extent 
only, the appeal is granted.

Service connection for an anxiety disorder and obsessive 
compulsive disorder is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


